OPINION
RICHMOND, Associate Justice.
Statement of Case
On May 12, 1992, Valovalo Aoelua ("Valovalo") offered the title "Aoelua," one of four High Talking Chiefs for the Village of Afono, for registration. Manu Mika Lealai ("Manu") and Fetulele Levea Tagoa'i ("Tagoa'i") counterclaimed. Before trial Tagoa'i withdrew his claim.
A.S.C.A. § 1.0403 sets forth four criteria to be considered when deciding a matai title: 1) best hereditary right; 2) wish of majority or plurality of the family clans; 3) forcefulness, character, personality and knowledge of Samoan custom; and 4) value of candidate to family, village and country. After a trial on the merits the court found that Valovalo prevailed on the first criterion; that no one prevailed on the second criterion; that Valovalo prevailed on the third criterion; and both candidates ranked equally on the fourth criterion. The court then awarded the title to Valovalo. Manu appealed.
Discussion
Manu appeals, submitting that the trial court's findings are in error. This court can set aside findings of the trial court only if they are clearly erroneous. Uigagalelei Iona v. Ulufale Safue, 17 A.S.R.2d 158, 160 (App. Div. 1990). Upon review of the record we find that there was substantial evidence to support the trial court's holding.
The decision of the trial court is affirmed.
It is so Ordered.